OPINION OF THE COURT
John R. Tenney, J.
The plaintiff was the owner of a Hamilton Mint “American Wildlife Collection” of silver ingots. Under the terms of a theft insurance policy with the defendant, there was a limitation of liability clause which specifically included bullion and numismatic property. The plaintiff argues that his collection was not numismatic because the manufacturer described the collection as ingots, medallic or minting art, fine silver, etc. In De Biase v Commercial Union Ins. Co. of N. Y. (53 Misc 2d 45, affd 55 Misc 2d 676), the court determined that a rare coin collection was numismatic and bullion.
The Hamilton Mint collection is not coins. They are a limited set of die-cast ingots sold to collectors both for their intrinsic value as silver and their growth potential as a limited collection of cast silver collectibles. This could be classified as bullion, but because of its limited production and the work process involved in its casting, it could also be numismatic. In either case, the policy limitation applies.
Therefore, the defendant is entitled to summary judgment.